Order filed January 24, 2013.




                                     In The

                     Fourteenth Court of Appeals
                                  ____________

                               NO. 14-12-00859-CV
                                  ____________

                           JEREMY CHARLES, Appellant

                                       V.

      VICTORIA GARDEN/MURRAY HILL APARTMENTS, Appellee


                  On Appeal from the County Court at Law #4
                           Fort Bend County, Texas
                    Trial Court Cause No. 11-CCV-045792

                                   ORDER

      Appellant’s brief was due January 2, 2013. No brief or motion for extension
of time has been filed.

      Unless appellant files his brief with the clerk of this court on or before
February 15, 2013, the court will dismiss the appeal for want of prosecution. See
Tex. R. App. P. 42.3(b).

                                  PER CURIAM